DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-8, 11, 13-16, 18, 20, 21, 23, 26, 41, and 44 are currently pending.

Election/Restrictions
3.	Applicant’s election of Group I, claims 1-8, 11, 13-16, 18, 20, 21, 23, 26, and 41 in the reply filed on July 9, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Applicant’s request for rejoinder is noted.
4.	Claim 44 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
5.	Claims 1-8, 11, 13-16, 18, 20, 21, 23, 26, and 41 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 13-16, 18, 21, 23, 26, and 41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

7.	The term “tomato pomace” in claim 6 is used by the claim to mean “insoluble fiber,” while the accepted meaning is “soluble fiber.” Applicant’s specification at claim 6 and at paragraph 19 defines tomato pomace as insoluble fiber.  However, tomato pomace is defined in the art as soluble fiber.  Thus, applicant’s definition of tomato pomace as insoluble fiber is inconsistent with its accepted meaning the art.  Please see page 2 of “Tomato Pomace in Dog Food” article (https://petfoodreviewer.com/tomato-pomace-nutritious-pet-food/) and paragraph 17 of Jackson (WO 2017/116449).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claim 1-8, 11, 13-16, 18, 20, 21, 23, 26, and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. 
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite a mixture of soluble fiber, insoluble fiber, and a polyphenol source.  The claimed fiber sources, polyphenols, and polyphenol sources are all natural products.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, 
In this case, the claims are drawn to mixtures of a naturally occurring fibers and polyphenols.  There is no indication that mixing the specified fibers and polyphenols together as commensurate in scope with the stated claims changes the structure, function, or other properties of these naturally occurring ingredients in any marked way in comparison with the closest naturally occurring counterpart.  The closest naturally occurring counterpart for each ingredient is the ingredient itself.  Each ingredient composition appears to maintain its naturally occurring structure and properties and is merely present in the combination.  Mixing specific compounds does not amount to significantly more than a combination of judicial exception because mixing compounds is well-understood, routine, and conventional in the field.  In addition, there is nothing to show that mixing the ingredients in the particular concentrations produces any sort of marked distinction.  Thus, the claimed mixture as a whole does not display markedly different characteristics in comparison with the naturally occurring counterparts. Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, applicant’s claims are directed to a composition with an intended use of 
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the additional element in the claims is the combination of ingredients.  However, MPEP § 2106.05(d) states that well-understood, routine, and conventional activities are not sufficient to show that the claims amount to significantly more than the judicial exception.  Thus, mixing the ingredients together does not amount to significantly more than a combination of judicial exception because mixing compounds is well-understood, routine, and conventional in the field.   Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-6, 11, 13, 14, 16, 18, 20, 23, 26, 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (WO 2017/116449) with Zanella (Natural Product Communications (2017), vol. 12, no. 1, pp. 139-149) providing definitions.
	Jackson teaches a pet food composition for a dog or cat comprising soluble fiber, insoluble fiber, and a polyphenol source.  The reference teaches that the insoluble fiber and soluble fiber are used at a ratio of 2:1, 3:1; 10:1; or 15:1.  The reference teaches that the polyphenol source can contain numerous polyphenols including catechin.  The reference specifically teaches using tomato pomace, vegetable fibers, and cellulose material as fiber sources.  In addition, the reference teaches using two sources of insoluble fiber such as oat fiber and cellulose.  In Example 1, the reference specifically teaches an embodiment with greater than 5% dietary fiber and where the insoluble fiber (cellulose, oat bran, and pecan fiber) is present at 8% (see paragraphs 15-19, 24, 33, 35-37, and 39).  Oat bran contains lignin as defined in the art (see Zanella, page 141, Table 1).
Jackson does not specifically teach that the insoluble fibers are in the form of a “fiber bundle.”  However, as discussed above in paragraph 6, the meaning of this limitation is unclear.  Applicant’s specification does not specifically describe the physical characteristics of the bundle.  The Example beginning at paragraph 70 of the specification describes the pet food as being made by mixing the food ingredients together followed by extruding the food.  Thus, it appears that an extruded mixture of the fiber ingredients would produce the claimed “fiber bundle.”  Jackson 
The reference does not teach that the pet food has the same effects as claimed by applicant.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (WO 2017/116449).
The teachings of Jackson are discussed above.  The reference does not specifically teach using less than 1% soluble dietary fiber as claimed by applicant in claim 16.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The reference teaches using a range of concentrations for the soluble fiber (see paragraph 15 and Table 1).  Varying the concentration of the fiber within the pet food is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the fiber ingredient produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
s 1, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (WO 2017/116449) in view of Cupp (US 2002/0090444).
The teachings of Jackson are discussed above in paragraph 10.  The reference does not specifically teach using pea fiber as a source of the insoluble fiber.  However, Cupp teaches the use of pea fiber as an insoluble fiber ingredient in pet food (see paragraph 19).  Thus, pea fiber was known in the art prior to the effective filing date of the claimed invention to be a useful source for a fiber in a pet food.  An artisan of ordinary skill would reasonably expect that this known ingredient could be used with success in the composition taught by Jackson.  This reasonable expectation of success would have motivated the artisan to modify Jackson to include the use of pea fiber in the pet food composition.
13.	Claims 1, 8, 13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Jackson (WO 2017/116449) in view of Altom (US 2007/0202154).
The teachings of Jackson are discussed above in paragraph 10.  The reference does not specifically teach using pecan shells in the composition.  However, Altom teaches a pet food composition which contains pecan shells.  The reference teaches that the addition of pecan shells to the pet food has numerous health benefits for the pet (see paragraphs 32, 36).  Thus, an artisan of ordinary skill would reasonably expect that adding pecan shells to the composition of Jackson would improve the health effects of the pet food composition.  This reasonable expectation of success would have motivated the artisan to modify Jackson to include the use of pecan shells in the pet food composition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
14.	Claims 1-6, 11, 13-16, 18, 20, 23, 26, and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 and 14-17 of copending Application No. 16/067,238 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a pet food composition comprising insoluble fiber, soluble fiber, and a polyphenol source.  The reference application claims using ratios of insoluble to soluble fiber that overlap with those in the current claims.  In addition, the reference application claims using overlapping fiber sources and polyphenol source which would contain the same phenolic as claimed.  Thus, the current claims are considered to be an obvious modification of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
15.	Claims 1, 4, 7, 8, 13, and 21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 and 14-17 of copending Application No. 16/067,238 in view of Cupp (US 2002/0090444) and Altom (US 2007/0202154). 
The claims of Appl. No. ‘238 are discussed above.  The reference application does not teach using pea fiber or pecan shells in the pet food.  However, Cupp teaches the use of pea fiber as an insoluble fiber ingredient in pet food (see paragraph 19).  In addition, Altom teaches a pet food composition which contains pecan shells.  The reference teaches that the addition of pecan shells to the pet food has numerous health benefits for the pet (see paragraphs 32, 36).  Thus, pea .
This is a provisional nonstatutory double patenting rejection.
16.	Claims 1-6, 8, 11, 13-16, 18, 20, 21, 23, 26, and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 8, 13-17, 19-22 of copending Application No. 16/067,426 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a pet food composition comprising insoluble fiber, soluble fiber, and a polyphenol source.  The reference application claims using ratios of insoluble to soluble fiber that overlap with those in the current claims.  In addition, the reference application claims using overlapping fiber sources and polyphenol source which would contain the same phenolic as claimed.  Thus, the current claims are considered to be an obvious modification of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
17.	Claims 1, 4, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 8, 13-17, 19-22 of copending Application No. 16/067,426 in view of Cupp (US 2002/0090444). 
The claims of Appl. No. ‘426 are discussed above.  The reference application does not teach using pea fiber in the pet food.  However, Cupp teaches the use of pea fiber as an insoluble .
This is a provisional nonstatutory double patenting rejection.
18.	Claims 1-6, 11, 13-16, 18, 20, 23, 26, and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-19 of copending Application No. 17/301,532 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a pet food composition comprising insoluble fiber, soluble fiber, and a polyphenol source.  The reference application claims using ratios of insoluble to soluble fiber that overlap with those in the current claims.  In addition, the reference application claims using overlapping fiber sources and phenolic ingredients with those in the current claims.  Thus, the current claims are considered to be an obvious modification of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
19.	Claims 1, 4, 7, 8, 13, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-19 of copending Application No. 17/301,532 in view of Cupp (US 2002/0090444) and Altom (US 2007/0202154). 
The claims of Appl. No. ‘532 are discussed above.  The reference application does not teach using pea fiber or pecan shells in the pet food.  However, Cupp teaches the use of pea fiber .
This is a provisional nonstatutory double patenting rejection.

20.	No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655